Case 19-24882 Docé6 Filed 11/06/19 Page1 of2

  

Fill in this information to identify your case:

  
 

   

Debtor 1 Charlotte Ann Miles

First Name

 
 
   
 

Middie Name Last Name

   

  
 

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

 

   
 

United States Bankruptcy Court for the: District of Maryland

 
  

CL) Check if this is an
amended filing

 
 

Case number
(If known)

 

 
 

 

Official Form 108
Statement of Intention for individuals Filing Under Chapter 7 ia

 

If you are an individual filing under chapter 7, you must fill out this form if:

™@ creditors have claims secured by your property, or

Mm you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, oth are equally responsible for supplying correct information.

Both debtors must sign and date the form. :

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Ciaims

' 4. For any creditors that you listed in Part 1 of Scheciu:le 3: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

Identify.the creditor and the property that is collateral What do you intend to do with the property that Did you-claim the property

secures a debt? as exempt on Schedule C?
Creditor's CJ Surrender the property. QI No
name: © .

CJ Retain the property and redeem it. L) Yes

Description of
property
securing debt:

(J Retain the property and enter into a
Reaffirmation Agreement.

C] Retain the property and [explain]:

 

 

Creditor’s J Surrender the property. OQ) No
name:
(J Retain the property and redeem it. 0 Yes

Description of
property
securing debt:

C) Retain the property and enter into a
Reaffirmation Agreement.

C) Retain the property and [explain]:

 

 

Creditor's () Surrender the property. QI No
name:
] Retain the property and redeem it. L) Yes

Description of
property
securing debt:

(CJ Retain the property and enter into a
Reaffirmation Agreement.

(J Retain the property and [explain]:

 

 

Creditor's (J Surrender the property. LI No
name:
(J Retain the property and redeem it. CQ) Yes

Description of
property
securing debt:

C) Retain the property and enter into a
Reaffirmation Agreement.

LJ Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
Case 19-24882 Docé6 Filed 11/06/19 Page 2 of 2

Debtor 1 Charlotte Ann Miles . Case number (if known)

First Name Middie Name Last Name

a List Your Unexpired Personal Properly l.eases

_ For any unexpired personal property tease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
- fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
» ended. You may assume an unexpired personal property tease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: 0 No
Y

Description of leased Oi Yes

property:

Lessor's name: OINo

Description of leased U Yes

property:

Lessor's name: O No

Description of leased QO) Yes

property:

Lessors name: OO No
L) Yes

Description of leased

property:

Lessor's name: OI No
L) Yes

Description of leased

property:

Lessor's name: QO No
L) Yes

Description of leased

property:

Lessor’s name: CJ No
L Yes

Description of leased
property:

 

Ea Sign Below

alty of perjury, | declare that I have indicaled my intention about any property of my estate that secures a debt and any
dperty that is subject to an unexpirec jea se.

Ui LMyit

  
 
   
 
   
   
   

x

I, NS,

 

 

‘Snature o¥Debtor 1 S:gnature of Debtor 2
Date 1 1/04/2019 Date _
MM/ DD / YYYY MMi DDS YYYY

Official Form 108 Statement cf inter:tion for Individuals Filing Under Chapter 7 page 2

 

 
